United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2473
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Timothy O’Laughlin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
             for the Western District of Missouri - Southern Division
                                 ____________

                             Submitted: April 17, 2019
                              Filed: August 19, 2019
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

       Timothy O’Laughlin argues the district court1 erred in denying his motion
under 18 U.S.C. § 4247(h). Specifically, he claims to have a Sixth Amendment and
statutory right to proceed pro se when seeking discharge from a civil commitment in


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
a proceeding under § 4247(h). But the Sixth Amendment applies only in “criminal
prosecutions,” U.S. Const., amend VI, and a civil commitment is not a criminal
prosecution. And the specific requirements of § 4247(h) control over the general
statutory right to proceed pro se. We affirm.

       O’Laughlin was civilly committed pursuant to 18 U.S.C. § 4246. He appealed
his commitment, and this court affirmed. United States v. O’Laughlin, 695 F. App’x
172 (8th Cir. 2017) (unpublished). Approximately six months later, he filed two pro
se requests for hearings to petition for release. These requests were taken as
invocations of 18 U.S.C. § 4247(h). Section 4247(h) requires such motions to be
filed by an attorney or legal guardian for the committed person. The district court
denied O’Laughlin’s motions for failure to meet the statutory requirements because
his requests were filed pro se. Represented by counsel on appeal, he argues the
requirements of § 4247(h) violate his right to self-representation under the Sixth
Amendment and 28 U.S.C. § 1654.

      We review O’Laughlin’s constitutional and statutory challenge de novo. See
United States v. Henriques, 698 F.3d 673, 674 (8th Cir. 2012).

        O’Laughlin argues the Sixth Amendment right to proceed pro se in criminal
prosecutions, see Faretta v. California, 422 U.S. 806 (1975), extends to civil
commitment proceedings because being civilly confined to the Federal Bureau of
Prison’s medical facility is essentially incarceration. Thus, he argues, he is entitled
to proceed pro se in § 4247(h) motions and proceedings. This appears to be a matter
of first impression in this circuit.

       The Supreme Court has held, in the context of a Due Process Clause challenge,
that civil commitments are distinct from criminal prosecutions. See Addington v.
Texas, 441 U.S. 418, 428 (1979) (“In a civil commitment state power is not exercised
in a punitive sense. . . . [A] civil commitment proceeding can in no sense be equated

                                         -2-
to a criminal prosecution.”); see also United States v. Veltman, 9 F.3d 718, 721 (8th
Cir. 1993) (holding the standard for waiving the statutory right to counsel in a civil
commitment is “less exacting” than for waiving the Sixth Amendment right to
counsel in a criminal prosecution). Civil commitment involves a loss of liberty, to
be sure. But rather than imposing a punitive sentence upon criminal conviction, the
civil commitment process provides for release once the individual is no longer a
danger to others. See 18 U.S.C. § 4246(e). Following the logic of the Supreme Court
in Addington, 441 U.S. at 428, we hold a civil commitment proceeding under § 4246
is not a criminal prosecution for purposes of the Sixth Amendment. We thus
conclude the district court did not err in denying O’Laughlin’s § 4247(h) motion.

       O’Laughlin also argues he is entitled to proceed pro se by 28 U.S.C. § 1654,
which generally allows for self-representation in all proceedings in federal court. But
under the well-established rule of statutory interpretation that specific statutory
language controls over more general provisions, see RadLAX Gateway Hotel, LLC v.
Amalgamated Bank, 566 U.S. 639, 645 (2012), the general rule of 28 U.S.C. § 1654
must give way to the specific requirement of 18 U.S.C. § 4247(h) that motions for
release from civil commitment be filed by an attorney or legal guardian for the
committed person.

      For the foregoing reasons, we affirm.2
                      ______________________________




      2
        Because O’Laughlin only argues he has a Sixth Amendment constitutional
right to proceed pro se in a civil commitment proceeding, our holding is limited to the
Sixth Amendment. We need not decide whether there is a constitutional right to
proceed pro se under the Due Process Clauses of the Fifth and Fourteenth
Amendments.

                                         -3-